Exhibit 10.4

2000 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION, a Delaware corporation (the
“Corporation”), and [NAME OF EMPLOYEE], an employee of the Corporation or one of
its Subsidiaries (the “Grantee”), for good and valuable consideration the
receipt and adequacy of which are hereby acknowledged and intending to be
legally bound hereby, agree as follows:

1. Restricted Stock Award.    The Corporation hereby confirms the award to the
Grantee of              thousand (                ) shares of Common Stock, par
value $0.01 per share, of the Corporation (the “Restricted Stock”), under and
subject to the terms and conditions of the Corporation’s 2000 Stock Incentive
Plan, as amended through February 16, 2006 (the “Plan”) and this Agreement. The
Plan is incorporated by reference and made a part of this Agreement as though
set forth in full herein. Terms which are capitalized but not defined in this
Agreement have the same meaning as in the Plan unless the context otherwise
requires. This Restricted Stock award shall be effective as of February 16, 2006
(the “Effective Date”), provided that this Agreement is executed by the Grantee
and delivered to the Corporation. As of the Effective Date, the Grantee shall be
a shareholder of the Corporation with respect to the Restricted Stock and shall
have all the rights of a shareholder with respect to the Restricted Stock,
including the right to vote the Restricted Stock and to receive all dividends
and other distributions paid with respect to such Restricted Stock, subject to
the restrictions of the Plan and this Agreement.

2. Acceptance of Restricted Share Award.    The Grantee accepts the award of the
Restricted Stock confirmed hereby, subject to the restrictions of the Plan and
this Agreement.

3. Restrictions.

A. If the Grantee’s employment with the Corporation or any of its Subsidiaries
terminates on the dates set forth below in this Section 3(A) for any reason or
without any reason, other than as a result of the Grantee’s death or permanent
and total disability (within the meaning of Section 22(e)(3) of the Internal
Revenue Code of 1986 (the “Code”) or any successor section), and the employment
restriction has not previously lapsed by virtue of Section 3(C) hereof, the
shares of the Restricted Stock set forth in the table below in this Section 3(A)
which have not been previously forfeited to the Corporation shall, upon such
termination of employment and without any further action, be forfeited to the
Corporation by the Grantee and cease to be issued and outstanding shares of the
Common Stock of the Corporation:

 

Date of Termination of Employment

   Number of Shares of the
Restricted Stock Forfeited

On or Before February 15, 2008

       

Between February 16, 2008 and February 15, 2009, inclusive

       

Between February 16, 2009 and February 15, 2010, inclusive

       

On and After February 16, 2010

   0

If the Grantee remains employed with the Corporation or any of its Subsidiaries
on the respective dates on which the shares of the Restricted Stock are no
longer subject to forfeiture under the preceding table, the shares of the
Restricted Stock have not been previously forfeited to the Corporation pursuant
to Section 3(B) hereof and the employment restriction has not previously lapsed
by virtue of Section 3(C) hereof, the employment restriction imposed hereby on
the respective shares of the Restricted Stock shall lapse and a certificate
representing such shares shall be issued or transferred by the Corporation to
the Grantee. If the Grantee’s employment with the Corporation or any of its
Subsidiaries terminates as a result of the Grantee’s death or permanent and
total disability (within the meaning of Section 22(e)(3) of the Code or any
successor section), the employment restriction imposed hereby on the shares of
the Restricted Stock which have not been previously forfeited to the Corporation
pursuant to Section 3(B) hereof and on which the employment restriction has not
previously lapsed shall lapse and a certificate representing such shares shall
be issued or transferred by the Corporation to the Grantee (or the Grantee’s
personal representative).



--------------------------------------------------------------------------------

B. If the Grantee (i) engages in the operation or management of a business
(whether as owner, partner, officer, director, employee or otherwise and whether
during or after termination of employment) which is in competition with the
Corporation or any of its Subsidiaries (provided, however, that this clause
shall not apply if Section 8(D) of the Plan applies), (ii) induces or attempts
to induce any customer, supplier, licensee or other individual, corporation or
other business organization having a business relationship with the Corporation
or any of its Subsidiaries to cease doing business with the Corporation or any
of its Subsidiaries or in any way interferes with the relationship between any
such customer, supplier, licensee or other person and the Corporation or any of
its Subsidiaries or (iii) solicits any employee of the Corporation or any of its
Subsidiaries to leave the employment thereof or in any way interferes with the
relationship of such employee with the Corporation or any of its Subsidiaries,
the Corporation may cause all shares of the Restricted Stock remaining subject
to the employment restriction imposed hereby to be immediately forfeited to the
Corporation and the Grantee shall have no further rights with respect to such
shares. Whether the Grantee has engaged in any of the activities referred to in
the immediately preceding sentence shall be determined, in its discretion, by
the Committee, and any such determination by the Committee shall be final and
binding.

C. If (i) a Section 8 Event occurs, (ii) the employment restriction imposed
hereby on the shares of the Restricted Stock has not previously lapsed,
(iii) such shares of the Restricted Stock have not been previously forfeited to
the Corporation, and (iv) the Grantee is not a person referred to in the proviso
to Section 8(A)(7) of the Plan, the employment restriction imposed hereby on
such shares of the Restricted Stock remaining subject to the employment
restriction imposed hereby shall lapse upon the occurrence of any Section 8
Event and a certificate representing such shares shall be issued or transferred
by the Corporation to the Grantee.

D. Except for transfers to a trust that is revocable by the Grantee alone as
permitted by Section 6(A) of the Plan and subject to the conditions set forth
therein, the Grantee shall not sell, exchange, assign, alienate, pledge,
hypothecate, encumber, charge, give, transfer or otherwise dispose of, either
voluntarily or by operation of law, any shares of the Restricted Stock, or any
rights or interests appertaining thereto, prior to the lapse of the employment
restriction imposed hereby and the issuance or transfer by the Corporation to
the Grantee of certificates with respect to such shares as provided herein,
except that the shares of the Restricted Stock may be transferred by the Grantee
by Will or, if the Grantee dies intestate, by the laws of descent and
distribution of the state of domicile of the Grantee at the time of death.
Subsequent to the lapse of the employment restriction imposed hereby, Grantee
agrees that the Restricted Stock cannot be offered, sold, pledged or otherwise
disposed of, and the Grantee will not offer, sell, pledge or otherwise dispose
of the Restricted Stock, except pursuant to (i) an effective registration
statement under the Securities Act of 1933, as amended (the “1933 Act”) and
qualification under applicable state and foreign securities laws, or (ii) in
accordance with Rule 144 under the 1933 Act.

E. As of the Effective Date, certificates representing the shares of the
Registered Stock shall be issued in the name of the Grantee and held by the
Corporation in escrow until the earlier of the forfeiture of the shares of the
Restricted Stock to the Corporation or, subject to Section 4 hereof, the lapse
of the employment restriction set forth herein with respect to such shares. The
Grantee shall execute and deliver to the Corporation a blank stock power in form
acceptable to the Corporation with respect to each of the certificates
representing the shares of the Restricted Stock. Such stock power shall be
returned to the Grantee if the employment restriction imposed hereby lapses with
respect to the shares to which the stock power relates.

4. Section 83(b) Election; Withholding of Taxes.    The Grantee shall be advised
by the Corporation or a Subsidiary as to the amount of any Federal income or
employment taxes required to be withheld by the Corporation or such Subsidiary
on the compensation income resulting from the award of the Restricted Stock. The
timing of the withholding will depend on whether the Grantee made an election
under Section 83(b) of the Code. State, local or foreign income or employment
taxes may also be required to be withheld by the Corporation or a Subsidiary on
any compensation income resulting from the award of the Restricted Stock. The
Grantee shall pay any taxes required to be withheld directly to the Corporation
or any Subsidiary in cash upon receipt. If the Grantee does not pay any taxes
required to be withheld directly to the Corporation or one of its Subsidiaries
within ten days after any such request, the Corporation or any of its
Subsidiaries may withhold such taxes from any other compensation to which the
Grantee is entitled from the Corporation or any of its Subsidiaries. The



--------------------------------------------------------------------------------

Grantee shall hold the Corporation and its Subsidiaries harmless in acting to
satisfy the withholding obligation in this manner if it becomes necessary to do
so. Notwithstanding other provisions of this Agreement, the certificates
representing the shares of the Restricted Stock shall not be released from
escrow until all taxes required to be withheld with respect to the Restricted
Stock have been paid to the Corporation or a Subsidiary.

5. Interpretation of Plan and Agreement.    This Agreement is the restricted
stock agreement referred to in Section 6(A) of the Plan. If there is any
conflict between the Plan and this Agreement, the provisions of the Plan shall
control. Any dispute or disagreement which shall arise under or in any way
relate to the interpretation or construction of the Plan or this Agreement shall
be resolved by the Committee and the decision of the Committee shall be final,
binding and conclusive for all purposes.

6. Effect of Agreement on Rights of Corporation and Grantee.    This Agreement
does not confer any right on the Grantee to continue in the employ of the
Corporation or any Subsidiary or interfere in any way with the rights of the
Corporation or any Subsidiary to terminate the employment of the Grantee.

7. Binding Effect.    This Agreement shall be binding upon the successors and
assigns of the Corporation and upon the legal representatives, heirs and
legatees of the Grantee.

8. Entire Agreement.    This Agreement constitutes the entire agreement between
the Corporation and the Grantee and supersedes all prior agreements and
understandings, oral or written, between the Corporation and the Grantee with
respect to the subject matter of this Agreement.

9. Amendment.    This Agreement may be amended only by a written instrument
signed by the Corporation and the Grantee.

10. Section Headings.    The Section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of any of the provisions of this Agreement.

11. Governing Law.    This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the Commonwealth of Pennsylvania.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation and the Grantee have executed this Agreement
as of this 16th day of February, 2006.

 

WESTINGHOUSE AIR BRAKE

TECHNOLOGIES CORPORATION

By:

       Scott Wahlstrom   Vice President, Human Resources

 

WITNESS:

   

GRANTEE:

               

Print or Type Name: